Citation Nr: 0402232	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-04 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as secondary to Hodgkin's disease.  

2.  Entitlement to an increased rating for Hodgkin's disease, 
currently evaluated as 30 percent disabling.  

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension.  

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
muscle disability, claimed as myositis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.  These matters comes before the Board of Veterans' 
Appeals (Board) on appeal from August 1995 and November 2001 
rating decisions of the Little Rock, Arkansas Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The August 
1995 rating decision denied a rating greater than 30 percent 
for the veteran's service-connected Hodgkin's disease.  The 
November 2001 rating decision, in pertinent part, denied 
service connection for headaches and denied reopening claims 
for service connection for myositis and hypertension.  

The veteran testified during a hearing at the RO in January 
1998.  A transcript of the proceeding is of record.  

The issue concerning the evaluation of the veteran's service-
connected Hodgkin's disease was previously before the Board 
in November 1998, at which time the Board remanded the matter 
to the RO for additional development.  After accomplishing 
the requested development, to the extent possible, the RO 
continued the denial of the claim; hence, it has been 
returned to the Board for further appellate consideration.

The Board's decision on the claim for service connection for 
headaches and the issue of whether new and material evidence 
has been received to reopen the claim for service connection 
for hypertension are set forth below.  The issue of 
entitlement to service connection for myositis is addressed 
in the remand following the order; that matter is being 
remanded to the RO, via the Appeals Management Center in 
Washington, D.C.  The Board's decision with respect to a 
higher evaluation for Hodgkin's disease is deferred pending 
the development set forth in the Remand section below.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
a headache disability and the veteran's active military 
service or evidence that a headache disability is due to or 
aggravated by a service-connected disability.  

2.  The claim of entitlement to service connection for 
hypertension was denied by an unappealed rating decision in 
February 1998.  

3.  Additional evidence associated with the claims file since 
the RO's February 1998 denial is cumulative and is not by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  A November 1998 Board decision denied service connection 
for a muscle disorder.  

5.  Additional evidence associated with the claims file since 
the November 1998 Board decision, was not previously 
considered, is not cumulative or duplicative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
muscle disability, claimed as myositis.  


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by 
active military duty and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2003).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for hypertension is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§  3.104, 3.156(a) 
(2003).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a muscle disorder, claimed as myositis 
is new and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§  3.104, 
3.156(a), 20.1100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in March 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.


Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The claimant was notified of the need for a VA 
examination, and one was accorded him.  The veteran was asked 
to advise VA if there were any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in the statement of the case 
and supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  In fact, in a May 2001 telephone contact 
with the RO, the veteran indicated that he had no additional 
evidence to submit pertinent to his claims.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

II.  Legal Criteria For Service Connection 

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A.  Background and Analysis

The veteran's service medical records do not show complaints 
or treatment for a headache condition.  

Subsequent to service discharge, the veteran was hospitalized 
in August 1976 with an acute onset of fever, chills, and 
frontal headaches.  During the course of treatment, the 
veteran's headaches gradually improved and were asymptomatic 
at the time of hospital discharge.  He was assessed with a 
viral illness of unknown variety.  It was noted at the time 
of discharge that the veteran had recovered very well.  

Thereafter, in April 1988, the veteran was diagnosed with 
Hodgkin's disease.  

During an April 1994 VA examination the veteran complained of 
frontal headaches for the previous few weeks.  A headache 
disorder was not diagnosed.  

During a February 1996 private examination by R. Rutherford, 
M.D., the veteran complained of chronic headaches for twenty 
years duration.  The headaches were localized to the frontal 
region and were described as a "dull ache."  The headaches 
were reportedly consistent with a diagnosis of tension-type 
headaches.  A cranial nerve examination was normal.  The 
examiner noted that the veteran's current complaints were 
unrelated to his prior diagnosis of Hodgkin's disease or 
prior radiation treatment.  

VA outpatient treatment records from 1997 and 1998 do not 
reveal treatment for a chronic headache disorder.  A March 
1999 VA treatment note included the veteran's complaints of 
headaches, which the veteran attributed to the use of 
prescribed medications for blood pressure treatment.  VA 
outpatient treatment reports through March 2001, do not show 
treatment or complaints of a headache disorder.  

During a May 1999 VA examination, the veteran complained of a 
tender left shoulder and left neck, and headaches.  A 
physical examination did not yield a pertinent diagnosis of a 
headache disorder or relate a headache disorder to any 
service-connected disability.  A March 2001 VA examination 
included diagnoses of Hodgkin's disease in remission, 
hypertension, and hypothyroidism.  

However, subsequent to the VA examination in March 2001, the 
veteran claimed his headache condition was more severe.  In 
an April 2001 VA treatment note, the veteran reported that 
his headaches started after receiving radiation therapy.  In 
a May 2001 telephone contact with the RO, the veteran 
contended that his current headache condition was the result 
of Hodgkin's disease radiation treatment.  

During a July 2001 VA examination, the veteran reported that 
he was diagnosed in the early 1990's with hypertension.  He 
was on the same medication for six or seven years.  He was 
concerned that his hypertension medications caused headaches.  
The veteran was given a physical examination.  During a 
neurological examination, the veteran reported that he began 
to have headaches within a year following radiation 
treatment.  He complained of headaches three to four times a 
week.  The pain was bifrontal and bioccipital in location and 
consisted of dull, nagging headaches.  There was no 
throbbing, vomiting, photophobia, or nausea.  He took 
ibuprofen for relief and did not otherwise describe 
prostrating headaches.  Following a review of the veteran's 
claims folder and a physical examination, the veteran was 
diagnosed with episodic muscle tension type headaches.  The 
examiner opined that he was unable to directly relate such 
headaches to Hodgkin's disease or treatment for it.  
Additional VA and private medical treatment records through 
June 2002 do not reveal the etiology of a headache disorder.  

After reviewing the evidence of record, the Board finds that 
service connection for a headache disorder is not warranted.  
There is no competent evidence to show that the veteran had a 
chronic headache disorder in service.  Additionally, there is 
no other medical or competent evidence relating the veteran's 
current headache complaints to active military service.  The 
Board has considered that the veteran was hospitalized in 
1976 subsequent to service discharge with symptoms, to 
include headaches.  However, the hospital records reveal that 
the hospitalization was due to a virus and at discharge from 
the hospital his headaches had resolved.  Moreover, the Board 
has considered statements by the veteran to the effect that 
his headache disorder had its origin in service.  In this 
regard, the record reflects that the veteran has variously 
contended that headaches were due to service or due to 
treatment for Hodgkin's disease.  

Although the veteran's statements are arguably competent to 
establish the occurrence of an injury, they are not competent 
evidence to establish the etiology of his current complaints.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge, 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the veteran is not 
competent to make a determination that his current complaints 
are the result of his active duty military service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

As such, the fact remains, that there is no competent 
evidence linking the veteran's current headache disorder to 
service.  Thus, service connection on a direct basis, is not 
warranted.  

The Board has carefully considered whether service connection 
for a headache disorder is warranted on a secondary basis; 
that is, whether such condition is due to or aggravated by 
the veteran's service-connected Hodgkin's disease.  However, 
the competent medical evidence of record indicates that the 
veteran's Hodgkin's disease did not cause or aggravate the 
veteran's headache disorder.  In this regard, the Board finds 
probative the March 1996 VA examiner's opinion that Hodgkin's 
disease was not related to the veteran's current headache 
disorder.  Additionally, the VA examiner in July 2001 
diagnosed the veteran with muscle tension type headaches.  
Based upon a review of the veteran's claims folder and a 
physical examination, the examiner was unable to relate the 
veteran's headaches to Hodgkin's disease or from the 
treatment of Hodgkin's disease.  There is no competent 
evidence of record linking the veteran's current headache 
disorder to Hodgkin's disease or radiation treatment for 
Hodgkin's disease.  As such, the Board finds that service 
connection on a secondary basis is not warranted.  

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence neither 
supports nor is in relative equipoise on the question of 
whether a medical nexus between current headache disorder and 
a service-connected disability or active military service 
exists, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Hypertension

A February 1998 rating decision denied service connection for 
hypertension.  Evidence before the RO included VA outpatient 
treatment records and a March 1996 report of VA examination.  
The VA examination report included an opinion that 
hypertension was not etiologically related to the veteran's 
Hodgkin's disease or Hodgkin's disease treatment.  The RO 
found that although there was evidence of current treatment 
for hypertension, there was no evidence of hypertension in 
service and no competent evidence linking hypertension to 
other service-connected disabilities.  The veteran did not 
initiate an appeal from the RO decision, and as such, that 
decision is final as to the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§  20.302, 20.1103.  

In July 2000, the veteran filed a claim to reopen service 
connection for hypertension.  Under pertinent law and VA 
regulations, VA shall reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously before agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received since the previously disallowed claim in 
order to determine whether a claim must be reopened.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Evidence submitted since the February 1998 rating decision 
includes VA and private outpatient treatment records and 
reports of VA examinations.  VA outpatient treatment records 
in 1999 and 2000 show treatment for hypertension.  During a 
March 2001 VA examination, the veteran reported a history of 
hypertension for eight years.  Following blood pressure 
testing a diagnosis of hypertension was entered.  

The veteran was afforded another VA examination in July 2001.  
The veteran reported a history of hypertension since the 
early 1990's.  A physical examination yielded a diagnosis of 
hypertension.   However, no opinion was offered with respect 
to the etiology of the condition.  Additional VA outpatient 
treatment records show continuing diagnoses of hypertension 
without evidence regarding the etiology of the condition.  

The evidence submitted since the February 1998 RO decision 
was not previously considered by decision makers; however, 
the evidence shows only that the veteran continues to be 
diagnosed with hypertension.  Accordingly, it is cumulative 
and therefore not "new."  It does not include any competent 
medical opinion with regard to the etiology of the condition.  
The RO noted at the time of the February 1998 rating decision 
that the veteran had hypertension.  However, that there was 
no competent evidence linking such condition to active 
military service or to another service-connected disability.  
The new evidence does not form a clearer picture with regard 
to the etiology of the veteran's hypertension.  Accordingly, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  

Hence, for the foregoing reasons, the Board finds that new 
and material evidence to reopen the claim for service 
connection for a hypertension have not been met, and that the 
appeal must be denied.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

IV.  Muscle Disorder

Service connection for a muscle disorder, claimed as myositis 
was denied by a November 1998 Board decision.  The Board 
noted that the veteran's muscle disorder was variously 
characterized as musculoskeletal pain, idiopathic muscle 
cramping, mild myopathy, neuromuscular weakness, mild 
myositis of unknown etiology, and arthralgias.  Evidence at 
the time included a February 1996 private physician's 
statement that the veteran's low-grade inflammatory myopathy 
was unrelated to Hodgkin's disease or prior radiation 
treatment.  A February 1996 electromyogram report regarding 
the right arm and right leg revealed features compatible with 
a primary muscle disease.  When the Board disallows a claim, 
the claim may not be reopened based upon the same factual 
basis.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  

Subsequent to the Board decision in February 1998, the 
veteran was afforded a VA examination in May 1999.  The 
examiner noted a history of myositis and indicated that a 
left muscle biopsy was done to the left deltoid area.  The 
veteran complained of some tenderness in the lymph node in 
his left neck.  During a March 2001 VA examination, the 
veteran complained of some easy fatigability and general 
muscle weakness and soreness.  A musculoskeletal examination 
was normal.  

A July 2001 VA examination, reported complaints of discomfort 
in the muscles of the extremities and trunk.  It was a 
nonspecific pain and varied from place to place.  Slight 
tenderness over the surgical scar on his left deltoid was 
noted.  The examiner concluded that myositis was not related 
to localized radiation therapy or Hodgkin's disease, but was 
unable to determine the etiology of the problem.  

During an April 2002 private examination for recurrence of 
Hodgkin's disease, the examiner noted that the veteran had 
developed atrophy of the neck muscles.  

A June 2002 VA neurology treatment record revealed that the 
veteran was evaluated for the possibility of 
facioscapuloperoneal muscular dystrophy.  A history revealed 
that the veteran's creatine phosphokinase enzymes had been 
elevated for years.  A physical examination showed wasting of 
the pectoralis and suprascapular muscles and minimal wasting 
of the infra and supraspiantus, latissumus dorsi.  The 
assessment was limb-girdle muscular dystrophy.  The examiner 
noted that contributing factors to the veteran's weakness 
were radiation induced muscular dystrophy in the shoulder 
girdle.  

The Board finds that the June 2002 neurology treatment record 
constitutes new and material evidence sufficient to reopen 
the claim of service connection for a muscle disability, 
claimed as myositis.  As new and material evidence has been 
received, the criteria for reopening the claim for service 
connection for a muscle disorder, claimed as myositis, have 
been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

Service connection for a headache disability is denied.  New 
and material evidence not having been submitted, the appeal 
to reopen the veteran's claims of entitlement to service 
connection for hypertension is denied.  As new and material 
evidence has been received to reopen the claim for service 
connection for a muscle disability, claimed as myositis, the 
appeal is granted to this extent only.  


REMAND

In light of the Board's decision above that the claim of 
service connection for a muscle disability, claimed as 
myositis, is reopened, the claim must be reviewed on a de 
novo basis.  In order to ensure that the veteran's procedural 
rights are protected insofar as he is provided adequate 
notice and opportunity to present argument and evidence on 
the underlying question of service connection, a remand of 
the case to the RO is indicated.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The Board also finds that additional development of this 
claim is warranted.  The VCAA and implementing regulations 
provide that VA examinations should be ordered to address 
matters that require medical knowledge, to include the 
question of nexus, if needed to resolve the issue on appeal.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  
In this regard, there is no competent evidence of record 
addressing the underlying issue of whether it at least as 
likely as not that the veteran current muscular disability is 
related to service or due to or aggravated by another 
service-connected disability.  Hence, further examination of 
the veteran is warranted.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's service 
connection claim.
 
Accordingly, this matter is hereby remanded to the RO for the 
following actions:

1.  The RO should send to the veteran a 
letter requesting that he provide 
information, and, if, necessary, 
authorization to enable it to obtain any 
outstanding medical evidence pertinent to 
the issues on appeal.  The RO should 
request that the veteran submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After all records/responses obtained 
from each contacted entity have been 
associated with the claims the RO should 
arrange for the veteran to undergo VA 
examination with the appropriate 
specialist(s).  The entire claims file 
must be made available to the 
physician(s) designated to examine the 
veteran and the examination report should 
include discussion of the veteran's 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  In regard to the 
veteran's muscle disorder, the 
examiner(s) should offer an opinion as to 
whether any diagnosed muscle disability 
is due to service or due to or aggravated 
by the veteran's service-connected 
disabilities, to include Hodgkin's 
disease, hypothyroidism, or any treatment 
for Hodgkin's disease radiation 
treatment.  In rendering any such 
opinion, the examiner(s) should comment 
upon the June 2002 VA neurology treatment 
record that indicated that radiation 
induced muscular atrophy and 
hypothyroidism could contribute to the 
veteran's generalized weakness.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  To help 
avoid future remand, the RO should ensure 
that all action has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a muscle 
disability, claimed as myositis, in light 
of all pertinent evidence and legal 
authority.  


7.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran a supplemental statement of 
the case and afford him an opportunity 
for written or other response before the 
claims folder is returned to the Board 
for further appellate consideration.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



